Name: Commission Regulation (EC) No 1236/2000 of 14 June 2000 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: food technology;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R1236Commission Regulation (EC) No 1236/2000 of 14 June 2000 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk Official Journal L 141 , 15/06/2000 P. 0007 - 0007Commission Regulation (EC) No 1236/2000of 14 June 2000amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as amended by Regulation (EC) No 1040/2000(2), and in particular Article 15 thereof,Whereas:(1) Article 2(1) of Commission Regulation (EEC) No 2921/90(3), as last amended by Regulation (EC) No 2654/1999(4), sets the aid for skimmed milk processed into casein or caseinates. Given the market trend for these products and that for skimmed milk powder the aid should be decreased.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 2(1) of Regulation (EEC) No 2921/90 "EUR 6,42" is replaced by "EUR 5,78".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 118, 19.5.2000, p. 1.(3) OJ L 279, 11.10.1990, p. 22.(4) OJ L 325, 17.12.1999, p. 10.